DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 15, 2021.   Claims 1-4, 6, 7, 9, 10, 12-14, 16 and 18 are pending and an action on the merits is as follows.	
Rejections of claims 13, 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes the limitation “wherein the elevator fixture includes at least two elevator fixtures”.  However claim 1, from which claim 18 depends describes an elevator fixture as a single unit.  It is unclear how a single fixture can be both a single fixture as in claim 1, and multiple fixtures as in claim 18.   For examining purposes, the limitations in at least claims 1 and 18 pertaining to “an/the elevator fixture” are interpreted as stating “(the) at least one elevator fixture”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clements (US 10,691,397 B1).
Claim 1: Clements discloses an elevator system comprising an elevator control system, and at least one elevator fixture operably coupled to the elevator control system for inputting call requests, as is recognized in the art. A fixture communication device 
Claim 2: Clements discloses an elevator system where the fixture communication device communicates with the mobile communication device, as stated above.  The fixture communication device then would comprise at least one of a transmitter and a receiver in order to properly communicate with the mobile communication device, as is known in the art.
Claim 3: Clements discloses an elevator system as stated above, where the at least one elevator fixture includes a hall fixture (column 28 lines 14-18).
Claim 4: Clements discloses an elevator system as stated above, where the fixture communication device receives the first travel signal from the mobile communication device and executes a hall call in response thereto (column 28 lines 14-18).
Claim 6: Clements discloses an elevator system as stated above, where the at least one elevator fixture includes a car fixture (column 28 lines 57-60).
Claim 7: Clements discloses an elevator system as stated above, where the fixture communication device receives the second travel signal from the mobile .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 10,691,397 B1) in view of Gerstenkorn et al. (US 2014/0014442 A1).
Claim 9: Clements discloses a method of initiating elevator service for an elevator system including at least one elevator fixture in communication with an elevator control system, as is recognized in the art. A mobile device (phone) is in communication 
However Gerstenkorn et al. teaches a method of initiating elevator service for an elevator system, where an elevator fixture (terminal 9,9’,9’’) located in an elevator car (7) is identical to an elevator fixture located near elevator doors (3,3’,3’’) on each story (1,1’,1’’) (page 3 ¶ [0052]). The elevator fixtures include a fixture communication device disposed therein to communicate with a mobile device (mobile call input device 10) (page 4 ¶ [0054[).
Given the teachings of Gerstenkorn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Clements with providing the at least one elevator fixture to include the fixture communication device disposed therein.  Doing so would allow an easier retrofitting of the elevator fixtures “on each floor near an existing elevator door and/or … in the elevator car” as taught in Gerstenkorn et al. (page 4 ¶ [0062]).
Claim 10: Clements modified by Gerstenkorn et al. discloses a method as stated above, where a program stored on the mobile device is operated, as is recognized in the art, to receive the travel request based in part on a selected destination floor as shown in Clements (column 28 lines 51-59).
Claim 12: Clements modified by Gerstenkorn et al. discloses a method as stated above, where the at least one elevator fixture is shown in Clements to include a hall fixture (column 28 lines 14-18).
Claim 13: Clements discloses an elevator fixture including at least elevator panel, comprising a housing and a responsive interface (manually actuated buttons) disposed within the housing, as is recognized in the art, where a fixture communication device (elevator computer) is operably coupled to the responsive interface and communicates with a mobile communication device (phone) such that the mobile communication device transmits a first travel signal indicating a requested direction of travel on the elevator system to the fixture communication device when a user is near an elevator (column 28 lines 14-18).  The mobile communication device further transmits a second travel signal indicating a destination floor to the fixture communication device after the user enters the elevator (column 28 lines 53-60).  This reference fails to disclose the fixture communication device to be disposed within the housing.
However Gerstenkorn et al. teaches an elevator fixture, where an elevator fixture (terminal 9,9’,9’’) located in an elevator car (7) is identical to an elevator fixture located near elevator doors (3,3’,3’’) on each story (1,1’,1’’) (page 3 ¶ [0052]). The elevator 
Given the teachings of Gerstenkorn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator fixture disclosed in Clements with providing the fixture communication device to be disposed within the housing.  Doing so would allow an easier retrofitting of the elevator fixtures “on each floor near an existing elevator door and/or … in the elevator car” as taught in Gerstenkorn et al. (page 4 ¶ [0062]).
Claim 14: Clements modified by Gerstenkorn et al. discloses an elevator fixture where the fixture communication device communicates with the mobile communication device, as stated above.  The fixture communication device then would comprise at least one of a transmitter and a receiver in order to properly communicate with the mobile communication device, as is known in the art.
Claim 16: Clements modified by Gerstenkorn et al. discloses an elevator fixture as stated above, where the elevator fixture is shown in Clements to include a hall fixture (column 28 lines 14-18).
Claim 18: Clements discloses an elevator system where a fixture communication device communicates with a mobile communication device to receive the first travel signal indicative of the direction of travel when a passenger (user) approaches (is near) an elevator and the second travel signal indicative of the destination floor after the passenger boards (enters) a car (elevator), as stated above. The at least one elevator fixture includes two elevator fixtures, comprising an elevator hall fixture near an elevator operably coupled to the elevator control system (column 28 lines 14-18), and an 
However Gerstenkorn et al. teaches an elevator system, where an elevator car fixture (terminal 9,9’,9’’) located in an elevator car (7) is identical to an elevator hall fixture located near elevator doors (3,3’,3’’) on each story (1,1’,1’’) (page 3 ¶ [0052]). The elevator fixtures include a fixture communication device disposed therein to communicate with a mobile device (mobile call input device 10) (page 4 ¶ [0054[).  The elevator hall fixture then includes a first fixture communication device, and the elevator car fixture includes a second fixture communication device.
Given the teachings of Gerstenkorn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Clements with providing the elevator hall fixture to include a first fixture communication device and the elevator car fixture to include a second fixture communication device.  Doing so would allow an easier retrofitting of the elevator fixtures “on each floor near an existing elevator door and/or … in the elevator car” as taught in Gerstenkorn et al. (page 4 ¶ [0062]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 26, 2021